Levine v Bhattacharya (2021 NY Slip Op 05230)





Levine v Bhattacharya


2021 NY Slip Op 05230


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, WINSLOW, AND BANNISTER, JJ.


776 CA 20-01358

[*1]JIMMY LEVINE, PLAINTIFF-RESPONDENT-APPELLANT,
vHRISHIKESH BHATTACHARYA, DEFENDANT-APPELLANT-RESPONDENT, MATTHEW NARDOLILLO AND WORLD WIDE STONE, INC., DEFENDANTS-RESPONDENTS. 


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (MARTHA E. DONOVAN OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT. 
VANDETTE PENBERTHY LLP, BUFFALO (VINCENT T. PARLATO OF COUNSEL), FOR PLAINTIFF-RESPONDENT-APPELLANT.
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (NELSON E. SCHULE, JR., OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered September 28, 2020. The order, among other things, denied the motion of defendant Hrishikesh Bhattacharya for summary judgment and denied in part plaintiff's cross motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court